Citation Nr: 0825536	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), from July 10, 2003, to 
February 27, 2008, and higher than 70 percent from February 
28, 2008, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board remanded this case for additional evidentiary 
development in April 2007.  In a March 2008 rating decision, 
an increased disability rating of 70 percent was granted for 
the veteran's PTSD, effective from February 28, 2008.  This 
action did not satisfy the veteran's appeal.


FINDINGS OF FACT

1.  Prior to December 27, 2007, the veteran's PTSD was 
manifested by impairment that more nearly approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks than 
occupational and social impairment with reduced reliability 
and productivity.

2.  Since December 27, 2007, the veteran's PTSD has been 
manifested by occupational and social impairment that more 
nearly approximates deficiencies in most areas than total.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for PTSD prior to December 27, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating of 70 percent, but 
not higher, for PTSD on and after December 27, 2007, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in May 2007.  Although this letter was not sent prior 
to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice, the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  Moreover, as explained below, the Board has determined 
that an increased disability rating is warranted effective 
December 27, 2007.  The evidence and information required to 
establish entitlement to increased disability rating and the 
effective date for the increase are essentially the same.  
Consequently, no additional notice is required.  

The record reflects that service treatment records, VA 
treatment records, and other pertinent medical records have 
been obtained.  In addition, the veteran has been afforded 
appropriate fee-basis and VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim, 
and the Board is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran's PTSD is evaluated as 30 percent disabling prior 
to February 28, 2008, and as 70 percent disabling thereafter.  
After careful consideration, the Board has concluded that a 
30 percent disability rating, and no higher, is warranted 
prior to December 27, 2007.  The Board also has concluded 
that a 70 percent disability rating, and no higher, is 
warranted on and after December 27, 2007.

Prior to December 27, 2007

The criteria for a disability rating higher than 30 percent 
were not met prior to December 27, 2007.  As set forth above, 
the next higher disability rating of 50 percent is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

Here, the evidence for the period prior to December 27, 2007, 
is not consistent with a flattened affect or with 
circumstantial, circumlocutory, or stereotyped speech.  The 
veteran's affect was described as excellent in an April 2006 
VA outpatient treatment record.  Furthermore, no 
abnormalities of affect or speech were noted on fee-basis 
examination in October 2003, in Veterans Center records dated 
from 2003 to 2005, or in pertinent VA outpatient treatment 
records.

The evidence is not consistent with panic attacks more than 
once a week.  A November 2006 VA outpatient treatment record 
notes that the veteran's anxiety level had increased.  
However, his health care provider did not indicate that his 
anxiety was associated with actual panic attacks.  Similarly, 
although January 2005, June 2007, and December 2007 VA 
outpatient treatment records reflect the veteran's report of 
frequent nightmares, they do not reflect that he had panic 
attacks.  In addition, the symptomatology associated with the 
veteran's nightmares appears to be consistent with chronic 
sleep impairment, a criterion for the 30 percent level.  

The evidence is not consistent with difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired abstract thinking, or impaired 
judgment.  No deficit in any of these areas is reflected in 
the medical evidence from this period.

The evidence is consistent with disturbances of motivation 
and mood.  A July 2003 letter from the veteran's counselor 
indicates that he was always on edge with a "short fuse" 
and "negative attitude."  In letters dated in October 2004 
and June 2005, his mood was described as low and depressed 
with a lack of interest in activities.  Although an April 
2006 VA outpatient treatment record notes that his mood was 
excellent, VA outpatient treatment records dated in March 
2005 and November 2006 reflect that his mood was anxious, 
sad, depressed, and irritable.

The evidence is somewhat consistent with difficulty in 
establishing and maintaining effective work and social 
relationships.  According to a July 2003 letter from the 
veteran's counselor, he reported having difficulty trusting 
others, especially authority figures.  On fee-basis 
examination in October 2003, he again reported having 
problems trusting others and stated that he avoids social and 
family functions.  A March 2005 VA outpatient treatment 
record, however, notes that the veteran described his spouse 
as supportive and his family as close-knit.  Moreover, 
although an October 2005 VA outpatient treatment record 
reflects that he had ceased attending meetings at the 
Veterans Center, the veteran indicated in April 2006 that he 
continued to meet informally with fellow veterans.

In sum, the medical evidence for the period prior to December 
27, 2007, reflects that the veteran experienced some 
difficulty establishing and maintaining effective social 
relationships as well as disturbances of mood and motivation.  
The evidence does not show, however, that he exhibited a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired abstract thinking; or 
impaired judgment.  The evidence for this period shows that 
the impairment from the disability more nearly approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
rating.  Accordingly, a disability rating of 30 percent is 
warranted during the initial rating period prior to December 
27, 2007.  

Beginning December 27, 2007

After careful consideration, the Board has determined that a 
70 percent disability rating, but not higher, is warranted 
for the veteran's PTSD beginning December 27, 2007.  As set 
forth above, a 70 percent rating is warranted where there is 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

The evidence is not consistent with neglect of personal 
appearance and hygiene; spatial disorientation; or 
intermittently illogical, obscure, or irrelevant speech.  The 
veteran was noted to be casually dressed, clean, and well-
groomed in December 2007 and March 2008 VA outpatient 
treatment records.  He was fully oriented on VA examination 
in February 2008.  Moreover, the medical evidence from this 
period reveals no speech abnormalities.

The evidence is not consistent with difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting.  Although the veteran is retired, the February 2008 
VA examination report notes that he ceased working after 
experiencing a myocardial infarction.  Indeed, the examiner 
identified the veteran's excessive unstructured time as one 
of the psychosocial and environmental problems that 
contributed to his PTSD.

The evidence is somewhat consistent with suicidal ideation.  
The veteran reported frequent passive suicidal thoughts, such 
as dying in his sleep, on VA examination in February 2008.  A 
March 2008 VA outpatient treatment record indicates that the 
veteran was not suicidal but that he had suicidal thoughts 
when he felt as though life had no purpose. 

The evidence is somewhat consistent with obsessional rituals 
which interfere with routine activities.  A December 2007 VA 
outpatient treatment record reflects that the veteran 
reported obsessive, disturbing thoughts about dead friends 
and his own death.  His health care provider noted that the 
veteran's thoughts about his life expectancy were 
understandable since he had experienced a life-threatening 
cardiac event.  In addition, the February 2008 VA examiner 
stated that the veteran exhibited obsessive thought content 
and that he repeatedly checked items around his house at 
night instead of sleeping.

The evidence is somewhat consistent with impaired impulse 
control.  On VA examination in February 2008, the veteran 
stated that he experiences "road rage" and has accelerated 
his vehicle toward other drivers and pedestrians who offended 
him.  However, he also denied any history of hurting others 
or violence, and the examiner described his impulse control 
as fair.

The evidence is consistent with near-continuous panic and 
depression affecting the ability to function independently, 
appropriately and effectively.  The veteran's psychiatrist 
noted that the veteran recently began experiencing a lot more 
depression and loss of interest in things.  On VA examination 
in February 2008, the veteran's mood was anxious and 
agitated, and the examiner noted that there were depression 
and increased irritability and anger associated with his 
PTSD.  The veteran reported that he has no hobbies, 
interests, or leisure activities and spends most of his time 
sitting on his porch.

The evidence is consistent with an inability to establish and 
maintain effective relationships.  It was noted in December 
2007 and March 2008 VA outpatient treatment records that 
veteran reported that he very often was irritable with his 
spouse, and he indicated that his relationship with his 
spouse was somewhat estranged.  On VA examination in February 
2008, he reported that he and his wife argue and sometimes do 
not speak to each other for months at a time.  He also stated 
that he was verbally abusive to his spouse and family members 
and that his relationship with his adult daughter had 
deteriorated.  Although he reported having two or three 
"buddies," he denied having any close friends.

In sum, the medical evidence for the period on and after 
December 27, 2007, reflects that the veteran experiences some 
suicidal ideation; obsessional rituals; impaired impulse 
control; near-continuous panic and depression; and an 
inability to establish and maintain effective relationships.  
These symptoms most closely approximate the occupational and 
social impairment with deficiencies in most areas 
contemplated by a 70 percent disability rating.  Accordingly, 
the Board has determined that a disability rating of 70 
percent is warranted on and after December 27, 2007.

An even higher disability rating, however, is not warranted 
on and after December 27, 2007.  The medical evidence 
reflects that the veteran's thought processes and 
communication are within normal limits and that he is able to 
perform the activities of daily living, including maintenance 
of minimal personal hygiene.  In addition, the veteran denied 
having delusions or hallucinations and is fully oriented to 
time and place.  Although the February 2008 VA examination 
report notes that the veteran exhibited inappropriate 
behavior during the examination by bouncing his knees and 
tapping his fingers, there is no evidence of grossly 
inappropriate behavior.  Similarly, while the veteran 
reported mild memory loss in February 2008, there is no 
evidence that he is unable to recall his own name or the 
names of close friends.  Finally, there is no evidence that 
the veteran poses a persistent danger of hurting himself or 
others.  In March 2008, he clarified that he has never made a 
plan or taken action to prepare for suicide, and on VA 
examination in February 2008 he stated that he had never hurt 
anyone.

The Board's assessment of the severity of the veteran's PTSD 
is underscored by the Global Assessment of Functioning (GAF) 
scores assigned to him during this period.  The GAF score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  The veteran was assigned a GAF score of 50 on VA 
examination in February 2008 and a GAF score of 44 in 
December 2007 and March 2008 VA outpatient treatment records.  
These scores reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
The scores do not, however, reflect the total social and 
occupational impairment contemplated by a total disability 
rating under Diagnostic Code 9411.

Extra-schedular Consideration

Finally, the Board has considered whether the veteran's claim 
should be referred for to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
PTSD.  Moreover, the evidence shows that the manifestations 
of the disability are not in excess of those contemplated by 
the schedular criteria.  Although the veteran has not worked 
since 2004, the record clearly establishes that he ceased 
working because of a non-service-connected heart condition.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability at issue would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not warranted.






ORDER

The Board having determined that the veteran's PTSD warrants 
a 30 percent disability rating prior to December 27, 2007, 
and a 70 percent disability rating on and after that date, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


